EXHIBIT 10.04
AMENDED AND RESTATED
MARTIN MARIETTA MATERIALS, INC.
COMMON STOCK PURCHASE PLAN
FOR DIRECTORS
     SECTION 1. Purpose. The purpose of the Martin Marietta Materials, Inc.
Common Stock Purchase Plan for Directors (the “Plan”) is to provide to
non-employee directors of Martin Marietta Materials, Inc. (the “Company”) the
opportunity to elect to receive all or a portion of their retainer fees in the
form of common stock of the Company and to elect to defer payment of all or a
portion of such retainer fees. The Plan was adopted by the Board of Directors
and approved by the Company’s shareholders at the shareholders meeting held on
September 27, 1996 and was amended and restated by resolution of the Board of
Directors at its meeting on November 7, 1996. The Plan is hereby further amended
and restated by resolution of the Management Development and Compensation
Committee of the Board of Directors effective November 18, 2008.
     SECTION 2. Definitions. As used in the Plan, the following terms shall have
the meanings set forth below:
     (a) “Annual Fees” means the amount paid by the Company to a Non-Employee
Director as annual fees for services to be rendered as a member of the Board of
Directors during any Plan Year, including annual retainer, meeting attendance
fees and fees otherwise payable for acting on or as a member, or Chairman, of
the Board of Directors or any committee thereof, but not including
reimbursements of expenses.
     (b) “Beneficiary” means a person designated by a Participant in accordance
with Section 9 to receive the benefits specified hereunder in the event of the
Participant’s death or, if there is no surviving designated Beneficiary, the
Participant’s estate.
     (c) “Board of Directors” means the Board of Directors of the Company.
     (d) “Cash Deferral Account” means the account established and maintained by
the Company for each Participant, which is to be credited, as set forth in
Section 7, with the portion of a Participant’s Annual Fees which is payable in
cash and deferred pursuant to the Plan. Amounts credited to a Participant’s Cash
Deferral Account will be expressed as a dollar amount. Cash Deferral Accounts
will be maintained by the Company solely as bookkeeping entries.
     (e) “Committee” means the Management Development and Compensation Committee
of the Board of Directors.
     (f) “Director Purchase Price” means, with respect to each Fee Payment Date,
the Fair Market Value of one share of Stock on such Fee Payment Date; provided,
however, that the Board of Directors, in its sole discretion, may provide that
the Director Purchase Price, with respect to all or a portion of the shares of
Stock purchased or credited in the form of Stock Equivalents under the Plan,
includes a percentage discount from the Fair Market Value of one share of Stock
on any specific Fee Payment Date.

 



--------------------------------------------------------------------------------



 



     (g) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     (h) “Fair Market Value” means the closing price of a share of Stock on the
relevant date or, if no sale was made on such date, then on the next preceding
day on which such a sale was made (a) if the Stock is listed on the New York
Stock Exchange (“NYSE”), as reported in the Wall Street Journal, or (b) if the
Stock is not listed on the NYSE but is listed on the NASDAQ National Market
System, then as reported on such system, or (c) if not listed on either the NYSE
or the NASDAQ National Market System, as determined by the Board of Directors or
Committee.
     (i) “Fee Payment Date” means each date on which all or any portion of the
Annual Fees is scheduled to be paid.
     (j) “Financial Hardship” means severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant or
a dependent, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The circumstances that will
constitute a Financial Hardship will depend upon the facts of each case and will
be determined by the Committee in its sole discretion, but distributions may not
be made to the extent that such hardship is or may be relieved (i) through
reimbursement or compensation by insurance or otherwise or (ii) by liquidation
of the Participant’s assets, to the extent the liquidation of such assets would
not itself cause severe financial hardship.
     (k) “Non-Employee Director” means a member of the Board of Directors who,
on the first day of any Plan Year (or such later date as he is first elected or
appointed to the Board of Directors), is not an employee of the Company or any
affiliate thereof.
     (l) “Participant” means any Non-Employee Director who elects under the Plan
to receive payment of all or a portion of his Annual Fees in the form of Stock
or to defer payment of all or a portion of his Annual Fees.
     (m) “Plan Year” means each year beginning on the first day of January and
ending on the 31st day of December; provided that the first Plan Year means the
period beginning on January 1, 1997 and ending on December 31, 1997.
     (n) “Stock” means the common stock of the Company, $.01 par value per
share.
     (o) “Stock Deferral Account” means the account established and maintained
by the Company for each Participant, which is to be credited, as set forth in
Section 6, with the portion of a Participant’s Annual Fees which is payable in
Stock and deferred pursuant to the Plan. Amounts credited to a Participant’s
Stock Deferral Account will be expressed as a number of Stock Equivalents. Stock
Deferral Accounts will be maintained by the Company solely as bookkeeping
entries.

 



--------------------------------------------------------------------------------



 



     (p) “Stock Equivalent” means a unit of measurement which, when credited to
the Stock Deferral Account of a Participant, shall represent the right to
receive one share of Stock upon payment of amounts credited to such Stock
Deferral Account.
     SECTION 3. Participation.
     (a) Only Non-Employee Directors may participate in the Plan. Participation
in the Plan is voluntary, except as may be determined in accordance with
Section 5(b).
     (b) Prior to the December 15 preceding a Plan Year, or such other date(s)
as determined by the Committee (but in no event later than the December 31
preceding the applicable Plan Year), each Non-Employee Director may irrevocably
elect to participate in the Plan for the Plan Year by a written notice to the
Committee described in Section 5; provided, however, that the Committee may
establish procedures and forms which are applicable to all Non-Employee
Directors under which Non-Employee Directors may elect to participate in the
Plan on a prospective basis as of some other date(s) specified in such
procedures; further, provided, however, that a Participant’s election to
participate in the Plan for any Plan Year shall remain in effect for subsequent
Plan Years unless revoked or changed by the Participant prior to the December 15
preceding the Plan Year with respect to which such revocation or change is
effective, or otherwise in accordance with Section 5(b).
     (c) Notwithstanding paragraph (b) of this Section, a Non-Employee Director
who first becomes a Non-Employee Director during any Plan Year will have 30 days
following the date he first becomes a Non-Employee Director to elect to
participate in the Plan for such Plan Year by a written notice, to the Committee
described in Section 5; provided, however, that such election shall apply only
to the portion of the Annual Fees earned following the date on which the
Committee receives such written notice.
     (d) Each election made pursuant to this Section 3 is subject to the
approval of the Committee unless the Committee determines that such approval is
not necessary to enable transactions in Stock pursuant to the Plan to qualify
for the exemption provided by Rule 16b-3 promulgated under the Securities
Exchange Act of 1934.
     (e) A Participant ceases to be a Participant on the date he ceases to be a
Non-Employee Director.
     SECTION 4. Administration. The Committee shall serve as the administrator
of the Plan. The Committee shall administer and enforce the Plan in accordance
with its terms, and shall have all powers necessary to accomplish those
purposes, including but not limited to the following:
 
(a)
 
To compute and certify the amounts payable to Participants and their
Beneficiaries;
 
 
(b)
 
To maintain or to designate any person or entity to maintain all records
necessary for the administration of the Plan;
 
 
(c)
 
To make and publish such rules for the Plan as are not inconsistent with the
terms hereof; and
 
 
(d)
 
To provide for disclosure of such information, including reports and statements
to Participants or Beneficiaries, and to provide for the making of applications
and

 



--------------------------------------------------------------------------------



 



 
 
 
elections by Participants under the Plan as may be required by the Plan or
otherwise deemed appropriate by the Committee.

Notwithstanding the above, no person who serves on the Committee shall
participate in any matter which involves solely a determination of the benefits
payable to him under the Plan. Any action of the Committee with respect to the
Plan shall be conclusive and binding upon all Participants and Beneficiaries
except to the extent otherwise specifically indicated herein. The Committee may
appoint agents and delegate thereto such powers and duties in connection with
the administration of the Plan as the Committee may from time to time prescribe.
     (b) Annual Statements. As soon as practicable following the end of each
Plan Year, the Committee shall furnish to each Participant a statement
indicating the number of Stock Equivalents and the amount of cash credited to
his Stock Deferral Account and his Cash Deferral Account as of the end of such
Plan Year.
     SECTION 5. Elections by Participants.
     (a) Each Participant must irrevocably elect, in accordance with the
procedure set forth in Section 3, the following:
 
(1)
 
The percentages (up to 100% and in 10% increments) of his Annual Fees to be
received in the form of Stock (at the Director Purchase Price on the applicable
Fee Payment Date) and in the form of cash; and
 
 
(2)
 
A percentage (up to 100% and in 10% increments) of his Annual Fees to be
received in the form of Stock to be deferred under the Plan and credited as
Stock Equivalents to his Stock Deferral Account in accordance with Section 6(a)
and a percentage (up to 100% and in 10% increments) of his Annual Fees to be
received in the form of cash to be deferred under the Plan and credited to his
Cash Deferral Account, in accordance with Section 7(a); and
 
 
(3)
 
Whether to receive payment of his Stock Deferral Account and Cash Deferral
Account in the form of (i) a single lump sum or (ii) substantially equal annual
installments for a period not to exceed ten years, subject to the limitations
described in Section 8; and
 
 
(4)
 
Whether payment of his Stock Deferral Account and Cash Deferral Account shall be
paid, or commence to be paid, on (i) the date he ceases to be a Non-Employee
Director by reason of his “separation from service” (within the meaning of
Treas. Reg. § 1.409A-1(h) or any successor provision) with the Company or
(ii) the date that is one month and one year following the date he ceases to be
a Non-Employee Director by reason of his “separation from service” (within the
meaning of Treas. Reg. § 1.409A-1(h) or any successor provision) with the
Company, subject to the limitations described in Section 8.

     In the event the Annual Fees of a Participant are increased during any Plan
Year, his elections in effect shall apply to the amount of such increase.
     (b) Notwithstanding the Participant’s elections made in accordance with
paragraph (a) of this Section, prior to the December 15 preceding a Plan Year,
the Board of Directors may, in its sole discretion: (i) determine the portion of
each Non-Employee Director’s Annual Fees which must be paid in Stock for the
next following Plan Year and (ii) mandate that any or all Annual Fees paid in
cash or Stock be deferred in accordance with the Participant’s elections under
Sections 5(a)(3) and (4); provided, however, that the Board of Directors’
determination for any Plan Year shall remain in effect for subsequent Plan Years
unless changed by the Board of Directors prior to the December 15 preceding the
Plan Year with respect to which such change is

 



--------------------------------------------------------------------------------



 



effective. If the Board of Directors makes such a determination, the
Participant’s election under Section 5(a)(1) and Section 5(a)(2) above with
respect to all Plan Years shall be calculated only with respect to any excess
amount of the Annual Fees remaining after payment and/or deferral is made in
accordance with the Board of Directors’ determination, and the Participant’s
election under Sections 5(a)(3) and (4) above shall remain in effect and apply
to the amount of Annual Fees payable in cash and Stock after application of the
previous sentence. In the event a Non-Employee Director has failed to make an
election under Section 5(a)(3), he will automatically receive payment of his
Stock Deferral Account and Cash Deferral Account in the form of a single lump
sum. In the event a Non-Employee Director has failed to make an election under
Section 5(a)(4), he will automatically receive payment of his Stock Deferral
Account and Cash Deferral Account on the date he ceases to be a Non-Employee
Director by reason of his “separation from service” (within the meaning of
Treas. Reg. § 1.409A-1(h) or any successor provision) with the Company.
     SECTION 6. Stock Deferral Accounts.
     (a) Crediting of Annual Fees. The percentage of each Participant’s Annual
Fees which are to be received in the form of Stock and deferred with respect to
a Plan Year in accordance with Section 5 shall be credited to the Participant’s
Stock Deferral Account on each Fee Payment Date during the Plan Year, and shall
be converted into that number of Stock Equivalents (rounded up to the nearest
whole share) equal to the amount so credited divided by the Director Purchase
Price.
     (b) Crediting of Dividend Equivalents. In the event a dividend is paid in
respect of the Stock, an amount equal to such dividend multiplied by the number
of Stock Equivalents credited to a Participant’s Stock Deferral Account as of
the record date for such dividend shall be credited to the Participant’s Cash
Deferral Account, effective as of the date such dividend is actually paid on the
Stock.
     (c) Adjustments to Deferral Accounts. The number of Stock Equivalents
credited to each Participant’s Stock Deferral Account shall be appropriately and
equitably adjusted to reflect the occurrence of any merger, consolidation,
recapitalization, stock split, reverse stock split, stock dividend or other
non-cash distribution affecting the outstanding Stock. Such adjustments shall be
made by the direction of the Committee.
     (d) Effect of Payments. The number of Stock Equivalents credited to a
Participant’s Stock Deferral Account shall be reduced by the number of shares of
Stock actually paid to such Participant or his Beneficiary under the Plan.
     (e) Vesting. The interest of a Participant in any amounts payable with
respect to a Stock Deferral Account shall be at all times fully vested and
non-forfeitable.

 



--------------------------------------------------------------------------------



 



     SECTION 7. Cash Deferral Accounts.
     (a) Crediting of Annual Fees and Dividend Equivalents. The percentage of
each Participant’s Annual Fees which are to be received in the form of cash and
deferred with respect to a Plan Year in accordance with Section 5 shall be
credited to the Participant’s Cash Deferral Account on each Fee Payment Date
during the Plan Year. Dividend Equivalents will be credited to a Participant’s
Cash Deferral Account in accordance with Section 6(b).
     (b) Crediting of Interest. Interest shall be credited on and posted to each
Cash Deferral Account as of the last day of each calendar month beginning the
first calendar month following the effective date of the first deferral and
ending the last calendar month immediately preceding the date on which such
amounts are distributed to the Participant, at an annual rate as determined by
the Committee.
     (c) Effect of Payments. The amount of cash credited to a Participant’s Cash
Deferral Account shall be reduced by the amount of cash paid to such Participant
or his Beneficiary under the Plan.
     (d) Vesting. The interest of a Participant in any amounts payable with
respect to a Cash Deferral Account shall be at all times fully vested and
non-forfeitable.
     SECTION 8. Payments.
     (a) General. At each time payment of all or a portion of a Participant’s
Stock Deferral Account and/or Cash Deferral Account is due pursuant to an
election made in accordance with Section 5 (or pursuant to the death of a
Participant in accordance with Section 8(c)), the Company shall pay Stock and
cash directly to such Participant or his Beneficiary in an amount equal to the
portion of his Stock Deferral Account and/or Cash Deferral Account which is so
payable. Payable amounts expressed in the form of Stock Equivalents shall be
paid in Stock, and payable amounts expressed in the form of cash shall be paid
in cash. The Company shall make such payment directly to the Participant from
its general assets and authorized but unissued Stock.
     (b) Timing and Form of Payment. The payment of a Participant’s Stock
Deferral Account and Cash Deferral Account shall commence on the date, and in
the form, selected by the Participant in the election described in Section 5;
provided, however, if, as a result of a failure of this Plan to meet the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the Treasury Regulations promulgated thereunder, any portion of a
Participant’s Stock Deferral Account or Cash Deferral Account (or the value
thereof) becomes taxable to such Participant prior to the time such Stock
Deferral Account or Cash Deferral Account is actually distributed to such
Participant, the Committee shall accelerate the payment of a portion of such
Stock Deferral Account or Cash Deferral Account to such Participant in an amount
equal to the amount that is required to be included in the income of such
Participant as a result of such failure. This Section 8(b) is intended to comply
with, and shall at all times be construed as complying with, Treas. Reg.
1.409A-3(j)(4)(vii).
     (c) Payment Upon Death. If a Participant dies before payment of his Stock
Deferral Account and Cash Deferral Account is completed, the balance remaining
in such accounts shall be paid to the Participant’s Beneficiary in one lump sum
as soon as practicable following the Participant’s death.

 



--------------------------------------------------------------------------------



 



     (d) Dividends. Stock Equivalents credited to a Participant’s Stock Deferral
Account shall continue to be credited with dividends as described in Section
6(b) notwithstanding that such Participant has ceased to be a Non-Employee
Director.
     (e) Interest. Cash credited to a Participant’s Cash Deferral Account shall
continue to be credited with interest as described in Section 7(b)
notwithstanding that such Participant has ceased to be a Non-Employee Director.
     (f) Financial Hardship. Notwithstanding anything herein to the contrary, a
Participant may request and receive a hardship distribution, provided the
Participant is able to demonstrate, to the satisfaction of the Committee, that
he has suffered a Financial Hardship. A hardship distribution request must be
made on the form provided by the Committee and is subject to the discretion of
the Committee. The amount distributed cannot exceed the lesser of (a) the
aggregate of the Participant’s Cash Deferral Account and Stock Deferral Account,
or (b) the amount necessary to satisfy the Participant’s Financial Hardship. No
distribution may be made prior to the time the Committee approves the
distribution. This Section 8(f) is intended to comply with, and shall at all
times be construed as complying with, Treas. Reg. 1.409A-3(i)(3).
     SECTION 9. Designation of Beneficiaries. A Participant may designate one or
more Beneficiaries to receive the amounts payable from the Participant’s Stock
Deferral Account and Cash Deferral Account under the Plan in the event of such
Participant’s death. Such designations shall be made on forms provided by the
Committee. A Participant may from time to time change his designated
Beneficiaries, without the consent of such Beneficiaries, by filing a new
designation in writing with the Committee. The Company and Committee may rely
conclusively upon the Beneficiary designation last filed in accordance with the
terms of the Plan.
     SECTION 10. Amendments to the Plan; Termination of the Plan. The Board of
Directors or the Committee may amend, alter, suspend, discontinue or terminate
the Plan without the consent of any Participant; provided, however, that no such
amendment, alteration, suspension, discontinuation, or termination of the Plan
shall materially and adversely affect the rights of such Participant with
respect to payment of amounts previously credited to such Participant’s Stock
Deferral Account and Cash Deferral Account. The Plan has no fixed termination
date. However, if the Plan is terminated in a manner consistent with the
requirements of Treas. Reg. § 1.409A-3(j)(4)(ix), the Committee may, in its sole
discretion, accelerate the payment of Participants’ Stock Deferral Accounts or
Cash Deferral Accounts in the form of a single lump sum regardless of any
elections made by such Participants pursuant to Section 5(a).
     SECTION 11. General Provisions.
     (a) Limits on Transfer of Rights; Beneficiaries. No right or interest of a
Participant under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment by creditors of the Participant or his Beneficiary, or shall be
transferable by a Participant otherwise than by will or the laws of descent and
distribution; provided, however, that a Participant may designate a Beneficiary
in accordance with Section 9 to receive any payment under the Plan in the event
of death of the Participant. A Beneficiary, guardian, legal representative or
other person claiming any rights under the Plan from or through any Participant
shall be subject to all terms and conditions of the Plan applicable to such
Participant.

 



--------------------------------------------------------------------------------



 



     (b) Status of the Plan. The Plan is intended to be “unfunded” for Federal
income tax purposes. The Plan shall not cover any employee of the Company and is
not intended to be subject to ERISA. With respect to any payment not yet made to
a Participant under the Plan, nothing contained in the Plan shall give a
Participant any rights that are greater than those of a general creditor of the
Company.
     (c) No Rights of a Shareholder. No Participant shall have any of the rights
or privileges of a shareholder of the Company as a result of the making of an
election under Section 5 of the Plan, or as a result of the establishing of or
crediting of any amounts to a Stock Deferral Account under the Plan, until Stock
is actually distributed to the Participant pursuant to Section 8 of the Plan.
     (d) No Right to Continued Election as a Director. Nothing contained in the
Plan shall confer, and no establishment of or crediting of any amounts to a
Stock Deferral Account or Cash Deferral Account shall be construed as
conferring, upon any Participant, any right to continue as a member of the Board
of Directors, or to interfere in any way with the right of the Company to
increase or decrease the amount of the Annual Fees, or any other compensation
payable to Non-Employee Directors.
     (e) Plan Expenses. All expenses and costs incurred in connection with the
operation of the Plan shall be borne by the Company.
     (f) Governing Law. The validity, construction and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of North Carolina, without giving effect to principles of
conflicts of laws.
     (g) Interpretation. Whenever necessary or appropriate in the Plan, where
the context admits, the singular term and the related pronouns shall include the
plural and the masculine gender shall include the feminine gender.

 